NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted December 1, 2008∗
                                    Decided December 9, 2008


                                               Before

                                FRANK H. EASTERBROOK , Chief Judge

                                WILLIAM J. BAUER, Circuit Judge

                                MICHAEL S. KANNE , Circuit Judge


No. 08-2457
                                                                 Appeal from the United
UNITED STATES OF AMERICA,                                        States District Court for the
      Plaintiff-Appellee,                                        Northern District of Indiana,
                                                                 Hammond Division.
                v.
                                                                 No. 2:01-CR-98
BENJAMIN JOHNSON,                                                James T. Moody, Judge.
     Defendant-Appellant.


                                                Order

      As part of a plea agreement, Benjamin Johnson promised not to contest or
appeal from his conviction or sentence. That waiver includes a promise “not to contest
my sentence ... in any post-conviction proceeding, including, but not limited to, a
proceeding under [28 U.S.C. §] 2255.”


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-2457                                                                      Page 2



       After being sentenced, Johnson violated this promise by appealing. We held the
plea and waiver valid and dismissed his appeal. United States v. Suggs, 374 F.3d 508, 519-
20 (7th Cir. 2004). Ignoring our decision that the waiver is valid, Johnson then filed a
post-conviction proceeding under §2255. The district court enforced the waiver by
dismissing it, and we dismissed Johnson’s appeal.

        After the Sentencing Commission reduced the ranges for crack cocaine offenses,
and made those changes retroactive, Johnson asked the district court to reduce his
sentence. The judge declined, observing that only persons who distributed less than 4.5
kilograms of cocaine can benefit from the reduction, while Johnson was responsible for
at least 17 kilograms. He has appealed a third time, to argue that he was not responsible
for more than 2.5 grams of cocaine and that the district judge should have reduced his
sentence even if the retroactive amendments did not authorize that step.

       For a third time, we dismiss the appeal as barred by the waiver. Johnson
contends that the retroactive amendments were not anticipated when he negotiated the
waiver and thus are outside its scope, but the waiver is comprehensive. We have
previously rejected analogous arguments that legal developments post-dating waivers
relieve defendants of the promise not to appeal. E.g., United States v. Bownes, 405 F.3d
634 (7th Cir. 2005).

        Johnson’s contention that the prosecutor forfeited the benefit of his waiver by
not reminding the district judge of it is unavailing; appellate waivers do not affect
proceedings in district courts. Perhaps the United States forfeited any objection to the
motion in the district court to reduce sentence; it did not forfeit a right to insist that the
district judge’s decision be the final one.

       The appeal is dismissed.